 

Case 3:19-cr-00255-JMM Document1 Filed 09/03/19 Page 1 of 14

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

. Docket No. 3:/97-2R- ASS
GREGORY ROSSI
Defendant
INDICTMENT Sona, yo
THE GRAND JURY CHARGES: SEP 9g: .

   
 

COUNT 1 |

STALKING
[18 U.S.C. § 2261A]

From on or about August 1, 2018 and continuing through on or

about August 27, 2019, the defendant,
GREGORY ROSSI

with the intent to harass and intimidate another person, and to place
under surveillance with intent to harass and intimidate another person,
used the mail, an interactive computer service, an electronic
communication service and an electronic communication system of
interstate commerce to engage in a course of conduct that caused,

attempted to cause and would reasonably be expected to cause

1

 
Case 3:19-cr-00255-JMM Document1 Filed 09/03/19 Page 2 of 14

 

substantial emotional distress to that person. The defendant
committed the crime of stalking in violation of a temporary and final
civil no-contact order.

In violation of Title 18, United States Code, Sections 2261.A(2)(B)

and 2261(b)(6).

THE GRAND JURY FURTHER CHARGES:

COUNT 2

PROHIBITED PERSON IN POSSESSION OF A FIREARM AND
AMMUNITION
[18 U.S.C. § 822(g)(8)
On or about August 27, 2019, within the Middle District of
Pennsylvania, the defendant, |
GREGORY ROSSI,

knowing he was subject to a court order issued in the Court of Common
Pleas of Luzerne County, Pennsylvania, on August 28, 2018, docket
number 9283-2018, issued after a hearing of which he received actual
notice, and at which he had an opportunity to participate, restraining

him from harassing, stalking and threatening an intimate partner, and

that by its terms explicitly prohibited the use, attempted use, and

 
Case 3:19-cr-00255-JMM Document1 Filed 09/03/19 Page 3 of 14

threatened use of physical force against such intimate partner that

would reasonably be expected to cause bodily injury, did knowingly

possess in and affecting interstate commerce, the following firearms

and ammunition,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No. Make Model Type Caliber _Serial#.
1 | Glock 23 Handgun _ | .40 GVV913
2 | Beretta 96 Brigadier | Handgun | .40 BER133038
3 | Taurus Judge Handgun | .45 ER401754
LC/.410
Gauge
4 | Taurus Judge Handgun |.45 BV676394
LC/.410
Gauge -
5 | Glock 37 Handgun | .45 KXRi61
6 | Glock 21 Gen 4 Handgun | .45 VUD631
7 | Glock 27 Handgun | .40 CCK625US
8 |CZ 627° Rifle 204 A283897
9 Remington 7400 Rifle 30-06 C8014329
10 | Benjamin BW8M22NP | Rifle 22 N11X01712
Titan GP
11 | Remington 1700 © Rifle with | .35 G6556925
4-16 x 44
Vortex
scope,
serial
number
AXXXXXXXX
12 | Remington 7600 Rifle with | 30-06 8472805
: Redfield 3-
9 scope
13 | Colt AR-15 A2 Rifle: 223 LGC046092
14_| Marlin 1894 Rifle 44 21101532

 

 

 

 

 

 

 

3

 

 

 
Case 3:19-cr-00255-JMM Document1 Filed 09/03/19 Page 4 of 14

 

15

Remington

870 Police

Magnum

Shotgun

12 gauge

D793509M

 

16

Remington

700

Rifle

22° 2090

A6394177

 

17

Remington

700

Rifle with
Vortex
6.5x20x50
scope,

| serial

number
G822459

.25°°06

$6421807

 

18

CZ

527
Varmint

Rifle

223

A180036

 

19

Weatherby

Mark V

Rifle with

Vortex 6.5-

20x50mm
scope,
serial

number
G818516

30

$$002270

 

20

Remington

1100

Shotgun

12
Gauge

N840226V

 

21

Winchester

Ranger
Model 120

Shotgun

12
Gauge

L2185924

 

22

Weatherby

Mark V

Rifle with
Leupold
4x12
Scope,
Serial
Number
192857B

340

H231943

 

23

B.C. Miroku

Shotgun

12
Gauge

5351574

 

 

24

 

Marlin

 

917TV5

 

Rifle with
Nikon 3-
9x40mm
scope,
serial

 

.17 HMR

 

95671935

 

4

 

 

 
Case 3:19-cr-00255-JMM Document1 Filed 09/03/19 Page 5 of 14

 

 

 

 

 

 

 

 

 

 

 

 

number
, KJ304835
25 | Winchester 1200 Shotgun 12 L637627
Gauge
26 | Remington 11-87 Super | Shotgun 12 SM029913
Magnum Gauge
27 | Remington Nylon 66 Rifle with | .22 A2405948
Tasco 3- -
7x20 scope
28 | Charles Daly Shotgun 12 3110691
Gauge
29 | Remington Wingmaster | Shotgun 12 691870V
Model 870 Gauge
30 | Remington 700 Rifle with | .243 G6623735
Nikon
4.5x14x40
scope,
serial
number
KK444566
31 | Remington 700 Rifle with | 7mm RR22916F
Vortex 6.5-
20x50
scope,
serial
number
G807676
32 | Remington 870 Shotgun 12 V235321V
Gauge
33 | Savage Axis Rifle with | .243 J042784
Vortex
4x12 scope
34 | Savage Axis Rifle with | 6.5 K904393
Bushnell .

 

 

 

4x16 scope

 

 

 

5

 

 

 
Case 3:19-cr-00255-JMM Document1 Filed 09/03/19 Page 6 of 14

 

35

Remington

700

Rifle with
Leupold
4x]2
scope,
serial

number
205325H

270

D6232008

 

36

Remington

700

Rifle with
Leupold
4x12
scope,
serial

number
R101248

3800

C6415555

 

37

Remington

700

Rifle with
Nikon 4x4
scope,
serial

number
2202632

300

T6250252

 

38

Weatherby

Mark V

Rifle with
Vortex 4-
16x44
scope,
serial
number

030175

.280

AB003427

 

 

39

 

Smith and
Wesson

 

Pro Hunter
FX

 

Rifle with
Leupold
3x9 scope,
serial

number
463347AA

 

209 x 50

 

VEF4028

 

 

6

 

 
Case 3:19-cr-00255-JMM Document 1 Filed 09/03/19 Page 7 of 14

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Caliber Rounds
12 Gauge 3,933
30-06 - ATT
.35 Whelen 44
410 Gauge 63
.300 Win Mag 78
22 LR 2,261
32 Win SPEC 40
6mm 20
.280 Rem 129
.270 Win 181
.300 Savage 190
.243 Win 352
25-06 62
.22°250 180
.204 Ruger 325
44 443
45 341
7 50
223 718
7mm 85
‘7mm Rem Mag 20
.30-30 25
.340 Wea Mag 177
.300 Wea Mag 99
.308 19 |
.385 Rem 60
.38 SPC 84 |
ey 203
40 227

 

 

 

 

said firearms and ammunition having been shipped and transported in

interstate commerce.

 
 

Case 3:19-cr-00255-JMM Document1 Filed 09/03/19 Page 8 of 14

In violation of Title 18, United States Code, Sections 922(g)(8) and
924(a)(2).
THE GRAND JURY FINDS:

FORFEITURE ALLEGATION

1. The allegations contained in Counts One and Two of this
Indictment are hereby realleged and incorporated by reference for the
purpose of alleging forfeitures pursuant to Title 18, United States Code,
Section 924(d), and Title 28, United States Code, Section 2461(c). |

2. Pursuant to Title 18, United States Code, Section 924(d),
and Title 28, United States Code, Section 2461(c), upon conviction of an
offense in violation of Title 18, United States Code, Section 922(g)(8)
and 924(c), the defendant,

GREGORY ROSSI,

shall forfeit to the United States of America any property constituting,
or derived from, any proceeds obtained, directly or indirectly, as the
result of such offenses and any property used, or intended to be used, in
any manner or part, to commit, or to facilitate the commission of, the
offenses and any firearms and ammunition involved in the commission

of the offense. The property to be forfeited includes, but is not limited

 

 
Case 3:19-cr-00255-JMM Document1 Filed 09/03/19 Page 9 of 14

to, the following:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No. Make Model Type Caliber Serial #
1 | Glock 23 Handgun | .40 GVV913
2 | Beretta 96 Brigadier | Handgun | .40 BER133038
3 | Taurus Judge Handgun |.45 ER401754
LC/.410
Gauge
4 | Taurus Judge Handgun | .45 BV676394
LC/.410
Gauge
5 | Glock 37 Handgun | .45 KXR161
6 | Glock 21 Gen 4 Handgun | .45 VUD631
7 | Glock 27 Handgun | .40 CCK625US
8 |CZ 627 Rifle 204 A283897
9 | Remington 7400 -| Rifle 30-06 C8014829
10 | Benjamin BW8M22NP | Rifle 22 N11X01712
Titan GP
11 | Remington 1700 Rifle with | .35 G6556925
4-16 x 44
Vortex
scope,
serial
number
AXXXXXXXX
12 | Remington 7600 Rifle with | 30-06 8472805
Redfield 3-
9 scope
13 | Colt AR-15 A2 Rifle 223 LGC046092
14 | Marlin 1894 Rifle 44 21101532
15 |Remington 870 Police Shotgun 12 gauge | D793509M
Magnum
16 | Remington 700 Rifle 22-250 | A6394177
17 | Remington 700 Rifle with | .25--06 |S6421807
Vortex

 

 

 

 

 

 

 

9

 

 
  

Case 3:19-cr-00255-JMM Document1 Filed 09/03/19 Page 10 of 14

 

6.5x20x50
scope,
serial

number
G822459

 

18

CZ

527
Varmint

Rifle

223

A180036

 

19

Weatherby

Mark V

Rifle with

Vortex 6.5-

20x50mm
scope,
serial
number

G818516

§5002270

 

20

Remington

1100

Shotgun

12
Gauge

N840226V

 

21

Winchester _

Ranger
Model 120

Shotgun

12
Gauge

L2185924

 

22

Weatherby

Mark V

Rifle with
Leupold
4x12
Scope,
Serial

Number
192857B

040

H2319438

 

23

B.C. Miroku

Shotgun

12
Gauge

5351574

 

24

Marlin

917V5

Rifle with
Nikon 3-
9x40mm
scope,
serial
number

KJ304835

17 HMR

95671935

 

 

25

 

Winchester

 

1200

 

 

Shotgun

 

   

 

L637627

 

 

 

 
Case 3:19-cr-00255-JMM Document1 Filed 09/03/19 Page 11 of 14

 

 

 

 

 

 

 

 

 

 

 

26 | Remington 11-87 Super | Shotgun 12 5M029913
Magnum Gauge
27 | Remington Nylon 66 Rifle with | .22 A2405948
Tasco 3-
7x20 scope
28 | Charles Daly Shotgun 12 3110691
Gauge
29 | Remington Wingmaster | Shotgun 12 691870V
Model 870 . Gauge
30 | Remington 700 Rifle with | .243 G6623735
Nikon
4.5x14x40
scope,
serial
number
KK444566
31 | Remington 700 Rifle with | 7mm RR22916F
Vortex 6.5- .
20x50
scope,
serial
number
G807676
32 | Remington 870 Shotgun 12 V235321V_
Gauge |
33 | Savage ‘| Axis Rifle with | .243 J042784
Vortex
4x12 scope
34 | Savage Axis Rifle with | 6.5 K904393
Bushnell
4x16 scope
35 | Remington 700 Rifle with | .270- D6232008
Leupold
4x12

 

 

 

scope,

 

 

 

a

 

 

 
 

 

Case 3:19-cr-00255-JMM Document 1. Filed 09/03/19 Page 12 of 14

 

serial
number
205325H

 

36

Remington

700

Rifle with
Leupold
4x12
scope,
serial

number
R101248

.3800

C6415555

 

37

Remington

700

Rifle with
Nikon 4x4
scope,
serial

number
2202632

.300

T6250252

 

38

Weatherby

Mark V

Rifle with
Vortex 4-
16x44
scope,
serial

number
030175

.280

AB003427

 

39

 

Smith and
Wesson

 

Pro Hunter
FX

 

Rifle with
Leupold
3x9 scope,
serial
number

463347AA

 

209 x 50

 

VEF4028

 

Caliber

Rounds

 

12 Gauge

3,933

 

30-06

 

ATT

 

12

 

 

 

 
Case 3:19-cr-00255-JMM Document1 Filed 09/03/19 Page 13 of 14

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

.35 Whelen 44
410 Gauge . 63
.300 Win Mag | 78
.22 LR 2,261
32 Win SPEC 40
6mm 20
.280 Rem 129
270 Win 181
.300 Savage . 190
.243 Win 352
25°06 . 62
.22-250 180
.204 Ruger 325
44 443
45 341
17 50
223 713
7mm 85
7mm Rem Mag _ 20
.30-30 25
.340 Wea Mag 177
.300 Wea Mag 99
.3808 19
30 Rem 60
.38 SPC 84
357 203
40 _| 227

 

 

 

 

3. If any of the property described above, as a result of any act
or omission of the defendant:
a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a

13

 

 
    
  
  
  
   
  
   
    
 
 
   
 

Case 3:19-cr-00255-JMM Document1 Filed 09/03/19 Page 14 of 14

third party;
C, has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or
e, has been commingled with other property which c cannot

be divided without difficulty,
the United States of America shall be entitled to forfeiture of substitute

property pursuant to Title 21, United States Code, Section 853(p).

A TRUE BILL

 

 

 

 

Dated: G.3, g
| DAVID J. FREED
‘UNITED STATES ATTORNEY
Dated: a/siq “enn P Bobady.
Jenny BR Roberts

Assistant United States Attorney

 

 
